         Case: 3:20-cv-01032-jdp Document #: 3 Filed: 11/16/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ERNEST E. KELLNER,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 20-cv-1032-jdp
 ADAM FONTAINE,

        Defendant.


       Plaintiff Ernest E. Kellner has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than December 7, 2020. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Ernest E. Kellner may have until December 7, 2020 to

submit a trust fund account statement for the period beginning approximately May 16, 2020

and ending approximately November 16, 2020. If, by December 7, 2020, plaintiff fails to
         Case: 3:20-cv-01032-jdp Document #: 3 Filed: 11/16/20 Page 2 of 2




respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 16th day of November, 2020.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
